IN THE

    SUPREME COURT OF THE STATE OF ARIZONA
              US AIRWAYS, INC., A DELAWARE CORPORATION,
                    Plaintiff/Appellant/Cross-Appellee,

                                     v.

            QWEST CORPORATION, A COLORADO CORPORATION,
                   Defendant/Appellee/Cross-Appellant,


 SKYLINE STEEL, INC., AN ARIZONA CORPORATION; ONE CALL LOCATORS, LTD.,
    DBA ELM LOCATING & UTILITY SERVICES, A MONTANA CORPORATION,
                          Defendants/Appellees.



                            No. CV-16-0027-PR
                         Filed November 23, 2016

           Appeal from the Superior Court in Maricopa County
               The Honorable Arthur T. Anderson, Judge
                          No. CV2011-001859

             Opinion of the Court of Appeals, Division One
                238 Ariz. 413, 361 P.3d 942 (App. 2015)
            AFFIRMED IN PART, DEPUBLISHED IN PART

COUNSEL:

Kevin D. Neal, Jennifer A. Cranston (argued), Liana J. Garcia, Gallagher &
Kennedy, P.A., Phoenix, Attorneys for US Airways, Inc.

Rodolfo Parga, Jr., Andrea G. Lovell (argued), Ryley Carlock & Applewhite,
PC, Phoenix, Attorneys for Qwest Corporation

John J. Kastner, Jr. (argued), Gust Rosenfeld, P.L.C., Tucson, Attorneys for
One Call Locators, Ltd., dba ELM Locating & Utility Services

Meghan H. Grabel, Andrea M. Taylor, Osborn Maledon, Phoenix,
Attorneys for Amicus Curiae Arizona Investment Council
Andrew M. Jacobs, Snell & Wilmer, LLP, Tucson, Timothy J. Sabo, W.
Danny Green, Snell & Wilmer, LLP, Phoenix, Attorneys for Amici Curiae
Tucson Electric Power Company, UNS Electric, Inc., UNS Gas, Inc.

John J. Egbert, Kerry A. Hodges, Jennings, Strouss & Salmon, P.L.C.,
Phoenix, Attorneys for Amicus Curiae Southwest Gas Corporation

David F. Gaona, Gaona Law Firm, Phoenix, Attorneys for Amicus Curiae
Arizona Public Service Company


PER CURIAM:

¶1              We granted review in this case to consider whether the court
of appeals erred in holding that (1) Qwest Corporation’s tariff(s) limited its
liability for service interruption to non-customer US Airways, Inc., and (2)
Qwest contractor ELM Locating and Utility Services owed no duty to US
Airways. We have jurisdiction under article 6, section 5(3) of the Arizona
Constitution and A.R.S. § 12-120.24.

¶2           After considering the briefs and oral arguments, the Court
affirms the court of appeals’ resolution of these issues as set forth in
paragraphs 1-30 of its opinion. Although we did not grant review of the
issue resolved in paragraphs 31-35 of the opinion, we depublish those
paragraphs.